In an action by the infant plaintiff to recover damages for personal injuries, and by his father to recover damages for his personal injuries and his son’s medical expenses and the loss of his son’s services, alleged to have been caused by the defendant’s negligence, the defendant appeals, as limited by his brief: (1) from so much of a judgment of the Supreme Court, Westchester County, entered July 31, 1961 after a jury trial, as granted plaintiffs’ motion to set aside the verdict in favor of the infant, on the ground of inadequacy; and (2) from an order of said court, dated August 7, 1961, which also granted plaintiffs’ motion to set aside the jury’s verdict in favor of the infant and which directed a new trial as to the infant. Judgment, insofar as appealed from, affirmed, with costs; appeal from order dismissed as academic; and action severed as to the infant plaintiff. A review of the undisputed evidence as to the nature and extent of the infant’s injuries affords no reason for disturbing the conclusion reached by the trial court in the exercise of its discretionary powers. Since the verdict has been set aside and a new trial directed as to the infant *653plaintiff, the action should be severed and proceed as to him only. Beldock, P. J., Ughetta, Kleinfeld, Brennan and Rabin, JJ., concur.